Citation Nr: 1223420	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-05 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to August 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in May 2012.  A transcript of the hearing has been associated with the claims file.  [The hearing record was kept open to allow the Veteran time to submit additional evidence in support of her claim.  The Veteran submitted copies of VA treatment records-as well as a waiver of consideration of the evidence by the agency of original jurisdiction (AOJ)-that were received at the Board in June 2012.  The Board will consider this evidence in its appellate review.  

As will be discussed in further detail below, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for a psychiatric disability, to include PTSD, has been received.  Accordingly, the Board is granting this aspect of the Veteran's appeal.  The underlying issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In January 2007, the Board denied service connection for a psychiatric disorder, to include PTSD.  The Veteran did not appeal the decision, and it became final.
2.  The evidence received since the January 2007 Board decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for a psychiatric disorder, to include PTSD.  


CONCLUSIONS OF LAW

1.  The Board's January 2007 decision that denied service connection for a psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for a psychiatric disorder, to include PTSD, has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, VA has a duty to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board has considered the requirements regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a psychiatric disorder, to include PTSD, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

II.  Analysis-New And Material

The Veteran was originally denied service connection for a psychiatric disorder, to include PTSD, by way of a Board decision dated in January 2007.  The Veteran did not appeal the decision, and it became final.  See 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 20. (2006).  As a result, service connection for a psychiatric disorder, to include PTSD, may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.
The new and material evidence does not have to be sufficient to grant the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (which stipulates that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.)  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence of record at the time of the Board's decision of January 2007 consisted of the Veteran's service treatment records (STRs), service personnel records, VA treatment records for the period from August 2002 to February 2003, VA examination report dated in August 2003, statements from the Veteran's friends, A.M. and D.E., received in September 2003, statement from a VA psychologist, G.E., dated in June 2006, written argument from the Veteran's attorney received in June 2006, statement from the Veteran's former spouse received in September 2006, statements from the Veteran, and transcript of a June 2006 hearing.  

The Veteran alleged that she was attacked on two occasions at her duty station in Fort Dix, New Jersey, in 1972.  The Veteran said the attacks were perpetrated by two senior female noncommissioned officers (NCOs) and were sexual in nature.  The Veteran stated repeatedly that the two NCOs were lesbians.  Although the Veteran was not actually touched during either attack, she had great fear as a result of the attacks and was fearful during her remaining time in service.  The Veteran also maintained that she sought a transfer from her unit but her requests were disregarded.  This treatment led to the Veteran having a decline in her performance and being subjected to punishment under Article 15 of the Uniform Code of Military Justice (UCMJ) for disobeying an order to return to work.  

VA outpatient records did not include a diagnosis of PTSD but did include diagnoses of anxiety and depression not otherwise specified (NOS).  A record entry from August 22, 2002, noted that the Veteran was seen to establish care and had transferred from the VA Medical Center (VAMC) in Atlanta, Georgia.  The VA examination report from August 2003 also did not include a diagnosis of PTSD but did provide a diagnosis of major depression.  The examiner listed her claimed stressors of being attacked at Fort Dix but did not find that her current symptomatology satisfied the diagnostic criteria for a diagnosis of PTSD.  The examiner did not address whether her major depression was related to service.

At the June 2006 hearing, the Veteran submitted a statement from Dr. G.E., who said the Veteran had been a patient at the Dallas, Texas, VAMC mental health clinics since January 2003.  Dr. G.E. did not discuss the Veteran's stressors in any detail.  She only referred to the Veteran having suffered sexual trauma in service.  Dr. G.E. opined that the Veteran met the diagnostic criteria for PTSD and that the PTSD was related to the sexual trauma in service.  Dr. G.E. also said that the Veteran had a diagnosis of major depressive disorder that was related to the PTSD.  

The Veteran provided testimonial evidence of the two attacks in service and how they affected her at the time and over the years.  She related how she had tried to obtain a transfer to avoid the situation but learned her transfer requests were discarded.  She further testified that she would call home to talk to her mother and sister about the attacks and the environment at her unit in general.  Her sister, M.K., testified to speaking with her about the attacks on the telephone.  

The Veteran submitted a statement from her former husband who also related that she had told him about the attacks and that she was different when she was discharged from service and returned home.  He said the change in her personality was part of the reason for their eventual divorce.

Although the Veteran's original claim for service connection was for PTSD in November 2002, the Board characterized the issue on appeal as entitlement to service connection for a psychiatric disorder, to include PTSD.  This was done at the Veteran's Travel Board hearing at her request.  (Transcript p.1).  

The Board denied the Veteran's claim in January 2007 because the evidence of record did not support the occurrence of the claimed stressors at Fort Dix.  The Board also held that the VA examiner had not provided a diagnosis of PTSD related to corroborated stressors and that, a psychiatric disorder other than PTSD, namely major depressive disorder, was first manifest many years after service and there was no competent evidence to relate the disorder to service.

The Veteran sought to reopen her claim for service connection in October 2007.  She said that her original claim was construed as only a claim for service connection for PTSD but not recurrent major depression and anxiety and that the RO had not made a decision as to whether the major depression and anxiety was related to service.  The Veteran also said that VA had never made a determination on her PTSD claim, mental health diagnosis and lay testimony of her stressors being related to service.  

As noted above, a Board decision was rendered on her claimed issues in January 2007.  Evidence in the Veterans Appeals Locator and Control System (VACOLS) includes a copy of a signed letter transmitting a copy of the January 2007 decision to the Veteran at the same address used by her in her submission of October 2007.  A copy was also sent to her attorney.

Evidence added to the record since the Board decision of January 2007 includes an evaluation from Dr. G.E., dated in November 2007; a statement from M.K., dated in June 2008, a VA examination report, dated in January 2011; a VA examination addendum, dated in August 2011; a transcript of a video conference hearing, dated in May 2012; written argument submitted by the Veteran's attorney in May 2012; and VA treatment records for the period from January 2007 to May 2012.  

Nearly all of the evidence is new to the record with the exception of a duplicate copy of the VA examination of August 2003 contained in the VA treatment records.  The November 2007 evaluation from Dr. G.E. provides an in-depth report based on a review of the material in the Veteran's claims file, interview of the Veteran and her VA medical records.  Dr. G.E. said that the Veteran had received treatment for PTSD and major depressive disorder at the Dallas VAMC since January 2003.  She set forth, in detail, the Veteran's alleged personal assaults in service.  This was not done in her earlier report.  She also cited to a number of personnel record entries documenting the Veteran's being counseled for several issues in service.  

Dr. G.E. proceeded to describe how the events in service, and the Veteran's response/symptoms, satisfied the diagnostic criteria for a diagnosis of PTSD.  Dr. G.E. stated that the Veteran did have PTSD based on her military sexual trauma.  She added that it was at least as likely as not that the Veteran's major depressive disorder was secondary to PTSD.

The Veteran was afforded a VA examination in January 2011.  The examiner found no evidence to support a diagnosis of an acute psychiatric illness.  

The Board finds that the evaluation from Dr. G.E. represents new and material evidence sufficient to reopen the claim.  The evaluation is new to the record and was based on a review of the material in the claims file.  Further, Dr. G.E. is competent to assess the Veteran's claimed stressors, review the other evidence of record, and provide a diagnosis of PTSD that is said to be related to the claimed stressors in service.  Dr. G.E. is also competent to relate the Veteran's diagnosed major depressive disorder to the PTSD.  This assessment is under the guise of Justus, supra, and not based on a weighing of the evidence.  Accordingly, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened, and to this extent only, the appeal is granted.  

REMAND

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

The law also provides that service connection may be granted for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Also, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The regulation further requires the diagnosis to be in conformance with Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV).  See 38 C.F.R. §§ 3.304(f); 4.125(a) (2011).

The applicable regulation provides additional instruction in regard to claims involving service connection for PTSD due to personal assault.  See 38 C.F.R. § 3.304(f)(5) (2011).  

The Board notes that 38 C.F.R. § 3.304(f) was amended in July 2010 to add a subsection to the regulation in regard to the evidentiary standard for establishing the required in-service stressor for claims involving a veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39,843-39,852 (July 13, 2010).  A correction was published to establish the effective date of the amendment as of July 13, 2010.  See 75 Fed. Reg. 41,092 (July 15, 2010).  The change in regulation did add a new subsection 38 C.F.R. § 3.304(f)(3) and required the renumbering of the existing subsections.  Thus, the applicable subsection relating to personal assault was renumbered as 38 C.F.R. § 3.304(f)(5).  No substantive change was made to the pertinent regulation relating to personal assault cases.

The United States Court of Appeals for Veterans Claims (Court), has held that credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen, the Court also held that the sufficiency of a stressor was a clinical determination for an examining mental health professional.  Id. at 140, 141.  The Court said that the occurrence of the stressor was still a factual matter to be determined by the adjudicator.  Id. at 145-147.

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate an account of a stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2011).  

Further, the Court has said that the categorical statement, used in other decisions, such as Moreau and Cohen, that an opinion by a mental health professional based on a post-service examination cannot be used to establish the occurrence of a stressor is not operative in a personal assault case.  See Patton v. West, 12 Vet. App. 272, 279-280 (1999).

The Board has cited to the requirements for establishing service connection on a secondary basis.  This is because Dr. G.E. has said in her two statements that the Veteran has a major depressive disorder that is secondary to, and/or related to the Veteran's PTSD - as diagnosed by Dr. G.E.  Thus, even though direct service connection must be considered on remand, the Veteran should be provided with VCAA notice on how to substantiate a claim for service connection on a secondary basis.

With regard to the requirements to establish service connection for PTSD, the Board observes that the Veteran must have experienced an in-service stressor.  In personal assault cases, the determination of whether such a stressor occurred is often a very difficult finding to make because there is rarely documentation of the events as related by the claimant.  The Board must weigh several factors in making such a determination that includes the lay statements given by the Veteran as well as supporting lay statements from others that have contemporaneous knowledge of the events, either by direct observance or through knowledge conveyed by the claimant.  As indicated, the Court does allow for a mental health professional to assess such statements in determining whether they support a determination that a claimant, in this case the Veteran, did experience the claimed in-service assaults.  Patton, supra.

Here, the Board notes that the VA examination of August 2003 as well as the VA examination of January 2011 both found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  In both instances, however, the examiners did not have the claims file for review.  The 2011 VA examiner did provide an addendum after being afforded the claims file for review and simply stated that his prior assessment stood that the Veteran did not have an acute psychiatric illness but added the finding of "significant social or occupational impairment."  It is not clear what is meant from this statement.  

Thus, on remand the Veteran must be afforded a new VA examination where the claims file is provided to the examiner prior to the examination.  The examiner will also be informed as to the standard available in establishing whether a personal assault occurred in service based on the various forms of evidence, to include lay statements.  

In addition, although the Veteran submitted a substantial amount of VA treatment records, these reports only cover a period from January 2007 to May 2012.  There is a multi-year gap from her first being seen at the Dallas VAMC, as recorded in the entry from August 2002, to the January 2007 records.  Further, in her evaluation of November 2007, Dr. G.E. referenced an outpatient entry dated May 28, 2003, for a further description of the Veteran's sexual assaults.  Clearly, there are VA treatment records that are outstanding from February 2003 to January 2007 that must be obtained and associated with the Veteran's physical claims folder or his Virtual VA file.

In addition, the August 2002 VA outpatient entry noted that the Veteran had been previously treated at the VAMC in Atlanta.  The Veteran should be requested to identify her years of treatment at that facility and the records obtained.  

Finally, the Veteran has, on several occasions, alleged that VA has duty to locate a servicemember that was her "cube mate" during the alleged assaults so that the person could be contacted to provide a statement in support of the Veteran's claim.  The Board notes that VA does not have a general duty to search for witnesses to develop evidence in support of a claim for a claimant.  See Lamb v. Peake, 22 Vet. App. 227, 232 (2008).  Moreover, VA may not provide personal information about other individuals to the Veteran.  VA's duty must be understood as a duty to assist the Veteran in developing her claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to service connection for a psychiatric disability, to include PTSD, on a direct basis and as secondary to a service-connected disability.  The correspondence issued to the Veteran should include the criteria necessary to establish service connection on both direct and secondary bases.  

2.  Contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all health care providers (VA and private) who may possess additional records pertinent to her claim.  The RO should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

The Board notes that a VA outpatient entry from August 22, 2002, noted that the Veteran was seen to establish care at the Dallas VAMC and was transferring from the Atlanta VA.  Thus, even if the Veteran does not respond to the request for identifying sources of psychiatric treatment, a request for records from the VAMC in Atlanta dated from August 1972 to August 2002 should be made.  The records should be associated with the Veteran's claims file or made available through his Virtual VA file.

In addition, the evidence of record establishes care at the Dallas VAMC from August 2002.  The Veteran has submitted records from that facility dating from January 2007 to May 2012; however, the claims file shows that there are outstanding records from February 2003 to January 2007.  Those records, as well as any additional records dating from May 2012 should be obtained and associated with the claims file or made available through Virtual VA.  

3.  Upon completion of the above, the Veteran should be scheduled for a psychiatric examination.  The claims folder, and a copy of this remand, must be provided to the examiner and reviewed by the examiner prior to the examination.  The examination report must reflect that the examiner was provided with both a copy of this remand and the claims folder and that they were reviewed prior to the examination.

If the examiner deems it necessary, psychological testing should be conducted with a view toward determining whether the Veteran has PTSD.  All other indicated studies, tests and evaluations, if any, should also be performed as deemed necessary by the examiner.  The results of any such studies, tests and evaluations must be included in the examination report.

The examiner is advised that the Veteran enlisted in November 1971.  After completing basic training, she attended specialty training to become a dental assistant at Fort Sam Houston, Texas.  She was transferred to work in her specialty at Fort Dix, New Jersey, in June 1972.  

The Veteran has alleged that she was subjected to two personal assaults while assigned to Fort Dix.  Both assaults were from senior NCOs.  The Veteran has said that she sought a transfer from the unit to avoid the NCOs and the overall situation at the unit.

The examiner should become familiar with the Veteran's personnel records that reflect her reporting to her duty station at Fort Dix, New Jersey in the first week of June 1972.  The examiner should review the Disposition Form, dated July 25, 1972, that lists the dates of counseling provided to the Veteran and reason for the counseling.  The initial counseling session, regarding a request for transfer, was dated June 5, 1972.  The personnel records also show the Veteran receiving punishment for refusing a direct order to return to work.

The examiner should take a detailed history from the Veteran regarding her reported personal assaults as well as review her written statements and testimony.  The examiner should also review the reports from Dr. G.E., dated in June 2006 and November 2007, respectively.  Dr. G.E. has provided diagnoses of PTSD as a result of the claimed personal assaults.  She has also diagnosed the Veteran with major depressive disorder that she related to the Veteran's PTSD.

If a diagnosis of PTSD is made, the examiner should specify the stressor, or stressors, relied on in making the diagnosis of PTSD.  The examiner is requested to state whether it is at least as likely as not that the PTSD disorder began during the Veteran's active military service or is related to an event of such service.  

In regard to any other psychiatric disorder diagnosed, the examiner is asked to provide an opinion as to: 1) whether it is at least as likely as not the diagnosed psychiatric disorder is related to the Veteran's military service and 2) if not and the Veteran is found to have PTSD that is related to service, is the psychiatric disorder is caused or aggravated (i.e. made permanently worse) by the Veteran's PTSD.  The examiner must address both causation and aggravation if it is determined that any other diagnosed psychiatric disorder is not related to the Veteran's military service.

The report of examination should include the complete rationale for all opinions expressed.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The RO should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The RO must ensure that the medical examination report and requested opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then, adjudicate the claim for service connection for a psychiatric disability, to include PTSD, on a direct basis and as secondary to a service-connected disability.  If this benefit is not granted, furnish the Veteran and her attorney a supplemental statement of the case (SSOC), with an opportunity to respond.  

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2009).  She has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


